UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1837


AUTO-OWNERS INSURANCE COMPANY,

                Plaintiff - Appellant,

          v.

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cv-03423-RBH)


Submitted:   February 27, 2015            Decided:   March 18, 2015


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John L. McCants, ROGERS LEWIS JACKSON MANN & QUINN, LLC,
Columbia, South Carolina, for Appellant.      Stephen L. Brown,
Russell G. Hines, Jeffrey J. Wiseman, YOUNG CLEMENT RIVERS, LLP,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Auto-Owners Insurance Company (“Auto-Owners”) appeals from

the district court’s order granting summary judgment in favor of

Travelers Casualty and Surety Company of America (“Travelers”).

Auto-Owners sought a declaratory judgment that Travelers had a

duty to defend the insurance companies’ mutually insured client

and also sought contribution, recompense for unjust enrichment,

and equitable subrogation.              On appeal, Auto-Owners argues that

the district court erroneously concluded that its claims failed

under South Carolina law.            We disagree, and affirm the judgment.

       We    review    de    novo    whether      a     district    court    erred    in

granting summary judgment, viewing the facts and drawing all

reasonable      inferences      in    the       light    most    favorable    to     the

nonmoving party.            Glynn v. EDO Corp., 710 F.3d 209, 213 (4th

Cir. 2013).      Summary judgment is properly granted “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed.    R.    Civ.    P.    56(a).       Because        the     district    court    was

exercising       its        diversity       jurisdiction,          South      Carolina

substantive law applies.             Erie R.R. Co. v. Tompkins, 304 U.S.
64, 78-80 (1938); see Francis v. Allstate Ins. Co., 709 F.3d
362, 369-72 (4th Cir. 2013).

       We conclude that Auto-Owners is not entitled to declaratory

or monetary relief under South Carolina law.                     The South Carolina

                                            2
Supreme    Court     has    held       that    “where    two    companies         insure    the

identical     risk    and       both    policies      provide        for   furnishing       the

insured with a defense, neither company, absent a contractual

relationship, can require contribution from the other for the

expenses of the defense where one denies liability and refuses

to defend.”         Sloan Constr. Co. v. Cent. Nat’l Ins. Co., 236
S.E.2d 818, 820 (S.C. 1977).                        The Sloan court reasoned that

“[t]he duty to defend is personal to both insurers; neither is

entitled to divide the duty.”                  Id.    Further, the court concluded

that   the    insurance         company       that    provided       a   defense     was   not

harmed by the other’s failure to do so because its expenses

“were incurred in the fulfillment of its own obligation to its

insured” and it “was doing no more than it obligated itself to

do under its policy with [the insured].”                    Id.

       Here, Auto-Owners was fulfilling its own obligations to its

insured by providing a defense in the underlying state court

action.      See Town of Duncan v. State Budget & Control Bd., Div.

of Ins. Servs., 482 S.E.2d 768, 774 (S.C. 1997).                                 As in Sloan,

whether Travelers also has a duty to defend the litigation is

irrelevant to Auto-Owners’ duty, and Auto-Owners, in providing

the defense, has done “no more than it obligated itself to do

under its policy.”          Sloan, 236 S.E.2d at 820.

       Accordingly,        we    affirm       the    district    court’s         order.      We

dispense     with     oral       argument       because        the       facts     and    legal

                                               3
contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                          AFFIRMED




                                4